DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Applicant’s response to the restriction/ election requirement from 8/9/2021 is acknowledged.  Applicant has made the following election:

    PNG
    media_image1.png
    65
    599
    media_image1.png
    Greyscale

	It is noted that Applicant’s response is non-responsive, nonetheless, because Applicant failed to make an election of species as required.  However, in lieu of sending out a Notice of non-compliant amendment, the Examiner simply examined the elected claims with reference to specifically claimed species of a cannabinoid agent in the claims- anandamide and 2-arachidonylglycerol, and of an enhancer- cannabidiol.
	The restriction/ election requirement is hereby MADE FINAL.  Claim 1-9 are pending, and have been examined herewith.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
COMPOSITIONS HAVING A CANNABINOID AGENT AND AN ENHANCER THEREOF, METHODS OF USE, AND DELIVERY SYSTEMS.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO 2017045053 A1 to Donaduzzi et al. (“Donaduzzi”).
Donaduzzi discloses a liquid oral composition comprising cannabinoids comprising cannabinoids in an oily solvent (i.e. a carrier suitable for administration, according to Applicant’s claims) (claim 1), characterized in that the cannabinoid is selected from the group comprising endocannabinoids, phytocannabinoids, synthetic cannabinoids and combinations thereof (claim 2), characterized in that the endocannabinoids are selected from the group comprising anandamide (AEA), 2-arachidonylglycerol (2-AG) . . . and combinations thereof (claim 3), characterized in that the phytocannabinoids are selected from the group comprising . . . cannabidiol (CBD), cannabinol (CBN) (i.e. an enhancer according to Applicant’s claims) . . . and combinations thereof (claim 4), characterized in that the cannabinoid is cannabidiol (claim 6).  (emphasis added).  Even though Applicant’s limitation “for administration to a mammal” is solely intended use of a composition, which is not given patentable weight, it is also noted that Donaduzzi also discloses use of the liquid oral composition described in claims 1 to 10, characterized in that it is for the preparation of a medicament for use in the treatment of refractory epilepsy, epilepsy, Parkinson's disease, schizophrenia, sleep disorders, posttraumatic disorder, anxiety. , chronic pain relief and autism. (claim 12).  Since the composition comprises the same enhancer, as claimed by Applicant, it will also have the same property according to Applicant’s claim 2, i.e. that the enhancer inhibits an enzymatic activity of a fatty acid amide hydrolase or a monoacylglycerol lipase, thereby increasing the activity of the cannabinoid agent.
The composition is characterized in that the cannabinoid concentration is 5 to 500 mg / ml (claim 7), i.e. it includes, per Applicant’s claims at least at least 1 mg of the enchancer, and at least one 1 mg of the agent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627